DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalski et al (US PGPUB 2015/0288359) in view of Koch, II et al (US Patent 6753708).
Regarding claim 31, Figure 1c of Bakalski discloses a radio frequency (RF) circuit [paragraph 18] comprising:
a first RF node [In1]
a second RF node [Out/GROUND]
a control input [inherent input of 126; IN Figure 1g]
a series switch field effect transistor (FET) coupled between the first RF node and the second RF node, the series switch FET comprising a first metal-oxide-semiconductor FET (MOSFET) [110/112]
Bakalski does not explicitly disclose 
a resistor coupled to a gate of the first MOSFET
wherein, when the first MOSFET is in an ON state, the resistor is not bypassed, and when the first MOSFET is in an OFF state, the resistor is bypassed
Figure 1 of Koch discloses 
a resistor [46] coupled to a gate of the first MOSFET [50]
wherein, when the first MOSFET is in an ON state, the resistor is not bypassed, and when the first MOSFET is in an OFF state, the resistor is bypassed [column 6 lines 35-65; column 5 lines 15-30]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a resistor coupled to the gate of the first MOSFET as taught by Koch in the circuit of Bakalski for the purpose of increasing stability of the circuit, as implied by Koch [column 5 lines 1-20], since it would have been a matter of simple substitution of one known element for another to obtain predictable results and applying  a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 32, the combination of Bakalski and Koch, as applied to claim 31, discloses wherein when the first MOSFET is in the OFF state, isolation between the first RF node and second RF node is higher than if the resistor was not bypassed [inherent that two circuits having the same structure will produce the same results].
Examiner’s Note: It is inherent that if two circuits share the same structure they will produce the same results. Therefore, if the circuit of the instant application increases isolation, the circuit of the combination of Bakalski and Koch will also increase isolation, since both circuits share the same structure.

Regarding claim 33, the combination of Bakalski and Koch, as applied to claim 32, discloses wherein when the first MOSFET is in the OFF state, capacitance between the first RF node and second RF node is lower than if the resistor was not bypassed [inherent that two circuits having the same structure will produce the same results].
Examiner’s Note: It is inherent that if two circuits share the same structure they will produce the same results. Therefore, if the circuit of the instant application lowers capacitance, the circuit of the combination of Bakalski and Koch will also lower capacitance, since both circuits share the same structure.

Regarding claim 34, the combination of Bakalski and Koch, as applied to claim 31, discloses
a driver coupled between the control input and the first MOSFET [126 Figure 1c Bakalski; 22 Figure 1 Koch]
the driver comprising the resistor [46 Figure 1 Koch], a first supply voltage input [16 Figure 1 Koch], a second supply voltage input [18 Figure 1 Koch], a driver output connected to the gate of the first MOSFET [output of 126 Figure 1c Bakalski; output of 22 Figure 1 Koch]
The combination of Bakalski and Koch, as applied to claim 31, does not explicitly disclose a driver output directly connected to the gate of the first MOSFET.
However, it would have been an obvious matter of design-choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Bakalski and Koch, as applied to claim 31, by removing the gate resistors of Bakalski, since it was well-known in the art to implement RF switches without gate resistors [see Burgener et al (US Patent 6804502)] and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 35, the combination of Bakalski and Koch, as applied to claim 34, discloses
wherein the driver further comprises a second MOSFET with its source coupled to the first supply voltage input [42 Figure 1 Koch]
a third MOSFET with its source coupled to the second supply voltage input and its drain directly connected to the driver output [44 Figure 1 Koch]
wherein the resistor is coupled between a drain of the second MOSFET and the driver output [46 Figure 1 Koch]

Regarding claim 36, the combination of Bakalski and Koch, as applied to claim 35, discloses wherein a first output impedance of the driver in a first state is higher than a second output impedance of the driver in a second state [column 6 lines 35-65 Koch; column 5 lines 15-30 Koch].

Regarding claim 37, the combination of Bakalski and Koch, as applied to claim 31, discloses
a driver coupled between the control input and the first MOSFET [126 Figure 1c Bakalski; 22 Figure 1 Koch]
the driver comprising the resistor [46 Figure 1 Koch]
a first supply voltage input [16 Figure 1 Koch]
a driver output connected to the gate of the first MOSFET [output of 22 Figure 1 Koch; output of 126 Figure 1c Bakalski]
a second MOSFET with its source coupled to the first supply voltage input [42 Figure 1 Koch]
a third MOSFET with its source coupled to ground and its drain connected to the driver output [44 Figure 1 Koch]
wherein the resistor is coupled between a drain of the second MOSFET and the driver output [46 Figure 1 Koch]
The combination of Bakalski and Koch, as applied to claim 31, does not explicitly disclose 
a driver output directly connected to the gate of the first MOSFET
a third MOSFET with its drain directly connected to the driver output
However, it would have been an obvious matter of design-choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Bakalski and Koch, as applied to claim 31, by removing the gate resistors of Bakalski, since it was well-known in the art to implement RF switches without gate resistors [see Burgener et al (US Patent 6804502)] and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 38, the combination of Bakalski and Koch, as applied to claim 35, does not explicitly disclose wherein the second supply voltage input is connected to a negative voltage.
However, it would have been an obvious matter of design-choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Bakalski and Koch, as applied to claim 35, by replacing the ground voltage with a negative voltage, since it was well-known in the art to use a negative voltage in a gate driver, as taught by Bakalski [Figure 1e], and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 39, the combination of Bakalski and Koch, as applied to claim 35, discloses
a first isolation resistor coupled between a source of the first MOSFET and ground [RDS Figure 1c Bakalski]
a second isolation resistor coupled between a drain of the first MOSFET and ground [RDS Figure 1c Bakalski]

Regarding claim 40, the combination of Bakalski and Koch, as applied to claim 35, discloses wherein the first RF node is coupled to an RF input and the second RF node is coupled to an RF output [110 Figure 1c Bakalski].

Regarding claim 41, the combination of Bakalski and Koch, as applied to claim 35, discloses wherein the first RF node is coupled to an RF input and the second RF node is coupled to ground [112 Figure 1c Bakalski].

Regarding claim 42, the combination of Bakalski and Koch, as applied to claim 41, discloses a second series switch FET coupled between the first RF node and a third RF node, the second series switch FET comprising a fourth MOSFET [112 Figure 1c Bakalski].

Claim(s) 43-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bakalski et al (US PGPUB 2015/0288359) in view of Wei et al (US PGPUB 2016/0380624).
Regarding claim 43, Figure 1c of Bakalski discloses a radio frequency (RF) circuit [paragraph 18] comprising:
a first RF node [In1]
a second RF node [Out]
a control input [inherent input of 126; IN Figure 1g]
a series switch coupled between the first RF node and the second RF node, the series switch comprising at least a first metal-oxide-semiconductor field effect transistor (MOSFET) [110]
a shunt switch coupled between the first RF node and a ground node, the shunt switch comprising at least a second MOSFET [112] and a gate resistor [RGATE]
a driver circuit coupled to the shunt switch [126]
Bakalski does not explicitly disclose wherein a turn on time of the shunt switch is different than a turn off time of the shunt switch.
Figure 4 of Wei discloses wherein a turn on time of the switch [430] is the same as a turn off time of the switch [430].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the driver of Wei to implement the driver of Bakalski for the purpose of implementing a driver with turn on and turn off times dependent upon resistor values, as implied by Wei [paragraphs 54-61; paragraph 49], since it would have been a matter of simple substitution of one known element for another to obtain predictable results.
Additionally, it would have been an obvious matter of design-choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Bakalski and Wei, as applied above by using resistors having different resistances for the purpose of setting the turn on and turn off times to be different, since it was well-known in the art to set resistances to achieve asymmetric turn on and turn off times [see column 3 lines 50-67 of Washburn et al (US Patent 7312637)] and would have been a matter of simple applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 44, the combination of Bakalski and Wei, as applied to claim 43, discloses
the driver circuit further comprising a supply voltage input [VS Figure 4 Wei]
a driver output [N1 Figure 4 Wei]
a first driver MOSFET with its source coupled to the supply voltage input [421 Figure 4 Wei]
a second driver MOSFET with its source coupled to ground [424 Figure 4 Wei]
a first driver resistor coupled between a drain of the first driver MOSFET and the driver output [422 Figure 4 Wei]
a second driver resistor coupled between a drain of the second driver MOSFET and the driver output [423 Figure 4 Wei]
wherein a first resistance of the first driver resistor is different than a second resistance of the second driver resistor [see rejection of claim 43]

Regarding claim 45, the combination of Bakalski and Wei, as applied to claim 44, discloses wherein the first resistance of the first driver resistor is higher than the second resistance of the second driver resistor [see rejection of claim 43].

Regarding claim 46, the combination of Bakalski and Wei, as applied to claim 43, discloses
wherein the shunt switch further comprises a plurality of MOSFETs [112 Figure 1c Bakalski] and a plurality of gate resistors [RGATE Figure 1c Bakalski]
wherein each of the plurality of MOSFETs is coupled to a respective gate resistor of the plurality of gate resistors [112 and RGATE Figure 1c Bakalski]

Regarding claim 47, the combination of Bakalski and Wei, as applied to claim 46, discloses
the driver circuit further comprising a first supply voltage input [VS Figure 4 Wei]
a second supply voltage input [GND Figure 4 Wei]
a driver output [N1 Figure 4 Wei]
a first driver MOSFET with its source coupled to the first supply voltage input [421 Figure 4 Wei]
a second driver MOSFET with its source coupled to the second supply voltage input [424 Figure 4 Wei]
a first driver resistor coupled between a drain of the first driver MOSFET and the driver output [422 Figure 4 Wei]
a second driver resistor coupled between a drain of the second driver MOSFET and the driver output [423 Figure 4 Wei]
wherein a first resistance of the first driver resistor is different than a second resistance of the second driver resistor [see rejections of claim 43

Regarding claim 48, the combination of Bakalski and Wei, as applied to claim 47, discloses wherein the first resistance of the first driver resistor is higher than the second resistance of the second driver resistor [see rejection of claim 43].

Regarding claim 49, the combination of Bakalski and Wei, as applied to claim 47, does not explicitly disclose wherein the second supply voltage input is connected to a negative voltage.
However, it would have been an obvious matter of design-choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Bakalski and Wei, as applied to claim 47, by replacing the ground voltage with a negative voltage, since it was well-known in the art to use a negative voltage in a gate driver, as taught by Bakalski [Figure 1e], and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive.

Applicant argues that the combination of Bakalski and Koch does not disclose bypassing the resistor. The examiner disagrees. When the MOSFET of Koch is on, the resistor is in the path of the power supply to MOSFET gate. When the MOSFET of Koch is off, the resistor is not in the path of the power supply to MOSFET gate. Therefore, the combination of Bakalski and Koch teaches bypassing the resistor. Thus, the applicant’s argument is not persuasive.

Applicant argues that Koch does not teach an RF MOSFET coupled between RF nodes. The examiner is not using Koch to teach this limitation. Thus, the applicant’s argument is not persuasive.

Applicant argues that the combination of Bakalski and Wei does not teach a different turn on and turn off time. The examiner has stated in the rejection that it would have been obvious to modify the combination by using different size resistors to get different turn on and turn off times. Thus, the applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842